Exhibit SPLIT-OFF AGREEMENT SPLIT-OFF AGREEMENT, dated as of December [_], 2009 (this “Agreement”), by and among Med Control, Inc., a Nevada corporation (“Seller” or the “Company”), Ms. Eliane Mayumi Kato (“Buyer”), and MCI Acquisition Corp., a Nevada corporation (“MCI”). R E C I T A L S: WHEREAS,Seller is the owner of all of the issued and outstanding shares of capital stock of MCI. WHEREAS, MCI is a wholly owned subsidiary of Seller that was organized to acquire, and prior to the closing of the contemplated transaction has acquired, substantially all the assets and liabilities of Seller. Seller has no other business or operations. WHEREAS, Buyer desires to purchase the Shares (as defined in Section 1.1) from Seller, and to assume, as between Seller and Buyer, all responsibilities for any debts, obligations and liabilities of MCI, on the terms and subject to the conditions specified in this Agreement. WHEREAS, Seller desires to sell and transfer the Shares to the Buyer, on the terms and subject to the conditions specified in this Agreement. NOW, THEREFORE, in consideration of the premises and the covenants, promises, and agreements herein set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending legally to be bound, agree as follows. I. PURCHASE AND SALE OF STOCK. 1.1 Purchased Shares. Subject to the terms and conditions provided below, Seller shall sell and transfer to Buyer and Buyer shall purchase from Seller, on the Closing Date (as defined in Section 1.3), all the issued and outstanding shares of capital stock of MCI (the “Shares”). 1.2 Purchase Price. The purchase price for the Shares shall be the transfer and delivery by Buyer to Seller of 6,000,000 shares of common stock of Seller that buyer owns (the “Purchase Price Shares”), deliverable as provided in Section 2.2 and the Buyer hereby agrees to cancel any outstanding indebtedness owed by the Seller to the Buyer as further described in the Seller’s most recent financial statements as filed with the Securities and Exchange Commission, currently in the amount of 1.3 Closing.
